UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. [INSERT SCHEDULE OF INVESTMENTS HERE] -2- STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments100.0% Rate (%) Date Amount ($) Value ($) New Jersey97.1% Bergen County Improvement Authority, MFHR (Kentshire Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.20 9/7/09 21,000,000 a 21,000,000 Camden County Improvement Authority, County Guaranteed LR, Refunding 3.00 12/1/09 2,235,000 2,245,998 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group Issue) (LOC; Commerce Bank NA) 0.20 9/7/09 12,460,000 a 12,460,000 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.62 9/7/09 6,920,000 a,b 6,920,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 0.44 9/7/09 1,900,000 a 1,900,000 Clinton Township Board of Education, Temporary Notes 1.50 10/8/09 1,000,000 1,000,298 Essex County Improvement Authority, Pooled Governmental Loan Program Revenue (LOC; Wachovia Bank) 0.25 9/7/09 25,000,000 a 25,000,000 Essex County Improvement Authority, Revenue (Jewish Community Center of MetroWest, Inc. Project) (LOC; Wachovia Bank) 0.28 9/7/09 500,000 a 500,000 Hopatcong Borough, GO Notes, BAN 2.50 9/18/09 4,758,195 4,759,128 Livingston Township, GO Notes, BAN 1.00 2/10/10 13,280,000 13,309,567 Mercer County Improvement Authority, Revenue (Children's Home Society Project) (LOC; Wachovia Bank) 0.48 9/7/09 355,000 a 355,000 Morris County, GO Notes 1.50 4/15/10 450,000 452,631 New Jersey Building Authority, State Building Revenue, Refunding 5.25 12/15/09 4,100,000 4,152,065 New Jersey Economic Development Authority, EDR (Fisk Alloy Wire Inc. and Affiliates Project) (LOC; Wachovia Bank) 0.58 9/7/09 510,000 a 510,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wachovia Bank) 0.58 9/7/09 1,850,000 a 1,850,000 New Jersey Economic Development Authority, EDR (J James Realty Project) (LOC; Wachovia Bank) 0.58 9/7/09 100,000 a 100,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wachovia Bank) 0.58 9/7/09 1,115,000 a 1,115,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; Commerce Bank NA) 0.49 9/7/09 1,320,000 a 1,320,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wachovia Bank) 0.58 9/7/09 1,410,000 a 1,410,000 New Jersey Economic Development Authority, EDR (Saint Peter's Preparatory School Project) (LOC; Wachovia Bank) 0.48 9/7/09 250,000 a 250,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.49 9/7/09 2,010,000 a 2,010,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.49 9/7/09 1,735,000 a 1,735,000 New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 0.33 9/7/09 565,000 a 565,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.58 9/7/09 520,000 a 520,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.58 9/7/09 1,560,000 a 1,560,000 New Jersey Economic Development Authority, EDR (The Pennington School Project) (LOC; Citizens Bank of Pennsylvania) 2.00 9/7/09 1,525,000 a 1,525,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Franciscan Oaks Project) (LOC; Wachovia Bank) 0.28 9/7/09 2,000,000 a 2,000,000 New Jersey Economic Development Authority, Revenue (Applewood Estates Project) (LOC; Commerce Bank NA) 0.23 9/7/09 1,275,000 a 1,275,000 New Jersey Economic Development Authority, Revenue (Buchanan and Zweigle Project) (LOC; Wachovia Bank) 0.58 9/7/09 1,755,000 a 1,755,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.31 9/7/09 5,275,000 a 5,275,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.31 9/7/09 4,210,000 a 4,210,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wachovia Bank) 0.43 9/7/09 1,200,000 a 1,200,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wachovia Bank) 0.48 9/7/09 480,000 a 480,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wachovia Bank) 0.48 9/7/09 300,000 a 300,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.44 9/7/09 2,010,000 a 2,010,000 New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wachovia Bank) 0.53 9/7/09 530,000 a 530,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.58 9/7/09 270,000 a 270,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.58 9/7/09 2,000,000 a 2,000,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.49 9/7/09 2,385,000 a 2,385,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; Commerce Bank NA) 0.39 9/7/09 3,580,000 a 3,580,000 New Jersey Economic Development Authority, Revenue (Stuart Country Day School of the Sacred Heart, Princeton, Inc. Project) (LOC; Allied Irish Banks) 0.44 9/7/09 2,215,000 a 2,215,000 New Jersey Economic Development Authority, Revenue (The Hun School of Princeton Project) (LOC; Allied Irish Banks) 0.50 9/7/09 100,000 a 100,000 New Jersey Economic Development Authority, Revenue (The Montclair Art Museum Project) (LOC; JPMorgan Chase Bank) 0.22 9/7/09 5,260,000 a 5,260,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wachovia Bank) 0.58 9/7/09 3,155,000 a 3,155,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/09 2,320,000 2,320,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/09 200,000 200,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Allied Irish Banks) 0.45 9/7/09 31,940,000 a 31,940,000 New Jersey Economic Development Authority, Senior Care Revenue (Bayshore Health Care Center Project) (LOC; KBC Bank) 0.22 9/7/09 1,000,000 a 1,000,000 New Jersey Economic Development Authority, Special Facility Revenue (Port Newark Container Terminal LLC Project) (LOC; Citibank NA) 0.29 9/7/09 36,220,000 a 36,220,000 New Jersey Economic Development Authority, Thermal Energy Facilites Revenue (Thermal Energy Limited Partnership I Project) (LOC; Bank One NA) 0.27 9/7/09 3,800,000 a 3,800,000 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 5.00 9/1/09 1,150,000 1,150,000 New Jersey Educational Facilities Authority, Revenue (Institute for Defense Analyses Issue) (LOC; Branch Banking and Trust Co.) 0.30 9/7/09 4,900,000 a 4,900,000 New Jersey Educational Facilities Authority, Revenue, Refunding (Seton Hall University Issue) (LOC; Allied Irish Banks) 0.22 9/7/09 3,500,000 a 3,500,000 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 1.25 9/7/09 18,300,000 a 18,300,000 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) (LOC; JPMorgan Chase Bank) 0.20 9/7/09 5,000,000 a 5,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center) (LOC; Wachovia Bank) 0.24 9/7/09 10,700,000 a 10,700,000 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.30 9/7/09 7,485,000 a 7,485,000 New Jersey Health Care Facilities Financing Authority, Revenue (Holland Christian Home Association) (LOC; Valley National Bank) 0.34 9/7/09 1,750,000 a 1,750,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.21 9/7/09 1,900,000 a 1,900,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.21 9/7/09 650,000 a 650,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.21 9/7/09 1,625,000 a 1,625,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.21 9/7/09 400,000 a 400,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.38 9/7/09 200,000 a 200,000 New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.28 9/7/09 4,880,000 a 4,880,000 New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Underwood-Memorial Hospital Issue) (LOC; UBS AG) 0.24 9/7/09 12,885,000 a 12,885,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Dexia Credit Locale) 1.20 9/7/09 1,990,000 a 1,990,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (Insured; FSA and Liquidity Facility; Lloyds TBS Bank PLC) 0.40 9/7/09 500,000 a 500,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.60 9/7/09 18,325,000 a 18,325,000 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) 5.50 9/15/09 8,000,000 8,013,105 New Jersey Transportation Trust Fund Authority (Transportation System) 6.50 6/15/10 2,875,000 2,993,734 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 25,100,000 a 25,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 19,600,000 a 19,600,000 Newark, GO Notes, Refunding 2.50 10/1/09 3,535,000 3,537,832 Norwood, GO Notes, TAN 1.50 2/10/10 2,000,000 2,002,261 Ocean City, GO Notes, BAN 3.00 3/12/10 1,588,000 1,598,209 Parsippany-Troy Hill Township, GO Notes, Refunding 3.00 12/1/09 250,000 251,387 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.47 9/7/09 4,980,000 a,b 4,980,000 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 0.45 9/7/09 1,660,000 a,b 1,660,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.40 9/8/09 20,545,000 20,545,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.45 9/14/09 3,640,000 3,640,000 Port Authority of New York and New Jersey, Equipment Notes 0.45 9/7/09 1,255,000 a 1,255,000 Port Authority of New York and New Jersey, Equipment Notes 0.45 9/7/09 5,800,000 a 5,800,000 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 1.52 9/7/09 14,105,000 a,b 14,105,000 South Orange Village Township, BAN 2.50 9/11/09 3,695,373 3,695,819 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch and Company Inc.) 0.82 9/7/09 28,920,000 a,b 28,920,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.82 9/7/09 4,570,000 a,b 4,570,000 Wayne Township, GO Notes, BAN 2.50 9/18/09 3,000,000 3,000,409 West Essex Regional School District Board of Education, GO Notes 2.00 9/15/09 1,000,000 1,000,185 West Essex Regional School District, Temporary Notes 2.00 4/21/10 1,000,000 1,003,093 U.S. Related2.9% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.40 9/7/09 6,300,000 a 6,300,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.39 9/7/09 8,000,000 a,b 8,000,000 Total Investments (cost $489,715,721) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $69,155,000 or 14.1% of net assets. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 489,715,721 Level 3 - Significant Unobservable Inputs - Total 489,715,721 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
